ICJ_007_Asylum_COL_PER_1949-10-20_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE COLOMBO-PERUVIENNE
RELATIVE AU DROIT D'ASILE

ORDONNANCE DU 20 OCTOBRE 1949

1949

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

COLOMBIAN-PERUVIAN
ASYLUM CASE

ORDER OF OCTOBER 20th, 1949

SOCIETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
La présente ordonnance doit être citée comme suit :

« Affaire colombo-péruvienne relative au droit d'asile,
Ordonnance du 20 octobre 1949:
C. I. J. Recueil 1949, p. 225.»

This Order should be cited as follows :

“Colombian-Peruvian asylum case, Order of October 2oth, 1949:
I. C. J. Reports 1949, p. 225.”

 

Sales number 23

 

 

 
225

INTERNATIONAL COURT OF JUSTICE

YEAR 1949

Order made on October 2oth, 1949.

COLOMBIAN-PERUVIAN
ASYLUM CASE

The Acting President of the International Court of Justice,

Having regard to Articles 35, 36, 40 and 48 of the Statute of
the Court,

Having regard to Articles 32, 35, 38 and 41 of the Rules of Court,

Makes the following Order:

Whereas on October 15th, 1949, the Governments of the Republic
of Colombia and of the Republic of Peru filed with the Registry of
the Court the text of an Agreement of August 31st, 1949, whereby
they agreed to refer to the Court the dispute which has arisen
between them on account of the request of the Colombian Govern-
ment that the Peruvian Government issue a safe-conduct to a
Peruvian citizen who had been granted asylum in the Colombian
Embassy at Lima ;

Whereas by said Agreement the proceedings before the Court
may be instituted on the application of either of the Parties, without
this being regarded as an unfriendly act toward the other ;

Whereas the Parties have respectively designated as Agents,
for Colombia, Professor J. M. Yepes, and for Peru, Mr. Carlos
Sayan Alvarez, who have elected domicile at The Hague ;

Whereas on October 15th, 1949, the Government of the Repdblic
of Colombia filed with the Registry of the Court an Application
asking the Court to decide whether :

4

1949
October 2ot
General List

No. 7
ORDER OF 20 X 49 (ASYLUM CASE) 226

(a) within the limits of the obligations resulting in particular
from the Bolivarian Agreement on Extradition of July 18th, 1911,
and the Convention on the Right of Asylum of February zoth, 1928,
both in force between Colombia and Peru, and, in general, from
American international law, Colombia was competent as the
country granting asylum to qualify the offence for the purposes of
such asylum ;

.(b) in the specific case under examination, Peru, as the terri-
torial State, was bound to give the guaranties necessary for the
departure of the refugee, with due regard to the inviolability of
his person, from the country ;

Whereas the Application, which bears the signature of Mr. Yepes,
Agent of the Colombian Government, duly certified by the Colom-
bian Chargé d’Affaires at The Hague, refers :

(a) to Article 7 of the Protocol of Friendship and Co operation
between the Republic of Colombia and the Republic of
Peru, signed at Rio de Janeiro on May 24th, 1934, and which
came into force in both States on September 27th, 1935 ;

(6) to Article 36, paragraph x, of the Statute of the Court ;

(c) to Article 40 of said Statute and Article 32 of the Rules of
Court,

thus specifying the provision on which the Applicant founds the
jurisdiction of the Court ;

Whereas the Application also states the nature of the claim and
gives a succinct statement of the facts and grounds on which the
claim is based ;

Whereas, therefore, the Application fulfils the formal conditions
laid down by the Rules of Court ;

Whereas on October 17th, 1949, the Government of the Republic
of Peru was duly informed of the filing of the Application, of which
a certified true copy was despatched to it on the same date, and
whereas on October 19th the Government of the Republic of
Peru has acknowledged receipt of the Application ;

The Acting President of the Court, as the Court is not sitting,
after ascertaining the views of the Parties with regard to questions
of procedure, fixes as follows the time-limits for the presentation
by the Parties of the written proceedings :

for the Memorial of the Government of the Republic of Colombia,
Friday, the 30th of December, 1949 ;

for the Counter-Memorial of the Republic of Peru, Friday, the
roth of March, 1950;

5
ORDER OF 20 X 49 (ASYLUM CASE) 227

for the Reply of the Government of the Republic of Colombia,
Thursday, the 2oth of April, 1950 ;

for the Rejoinder of the Government of the Republic of Peru,
Tuesday, the 30th of May, 1950.

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this twentieth day of October,
one thousand nine hundred and forty-nine, in three copies, one of
which will be placed in the archives of the Court and the others
transmitted to the Governments of the Republic of Colombia and
of the Republic of Peru respectively.

(Signed) J. G. GUERRERO,
Acting President.

(Signed) E. HAMBRO,
Registrar.
